Citation Nr: 1548790	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  11-12 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right shoulder strain and tendonitis.

2.  Entitlement to an initial, compensable rating for residuals of a partial tear of the left hamstring muscle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 2009 to December 2009 and from January 2010 to June 2010.  He also has additional service in the National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision in which the RO, inter alia, granted the Veteran's claims for service connection for a right shoulder strain and tendonitis and residuals of a partial tear of the left hamstring muscle, assigning initial ratings of 10 percent and noncompensable (zero percent), respectively, each effective June 26, 2010.   In November 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2011.

As the Veteran disagreed with the initial ratings assigned following the awards of service connection for a right shoulder strain and tendonitis as well as residuals of a partial tear of the left hamstring muscle, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In October 2011 and again in October 2013, the Veteran submitted additional evidence in support of his claims.  Such submissions were accompanied by a waiver of initial agency of original (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2015).  

The Board also observes that additional evidence was added to the record after the issuance of the February 2011 statement of the case-namely, VA treatment records dated through April 2013, and that a waiver of AOJ consideration of this evidence has not been submitted.  Id.  However, as the Veteran's claims are being remanded for other reasons, the AOJ will have an opportunity to review all the newly associated documents.  Moreover, the Veteran is not prejudiced by the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

As for the matter of representation, the Board observes that, in June 2010, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization (VSO) as Claimant's Representative) in which he designated the American Legion as his representative.  In May 2013, the Veteran submitted a new VA Form 21-22 in which he appointed the Disabled American Veterans as his representative.  The Board recognizes this change in representation.  In addition, the Board notes that the Veteran's current representative has not had the opportunity to provide an Informal Hearing Presentation (IHP) in support of the instant claims.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this remand, as his current representative will be given an opportunity to submit additional argument on remand/

The Board also notes that, in addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in the VBMS file reveals VA treatment records dated through April 2013 as well as an October 2015 IHP submitted by the Veteran's former representative.  The remaining documents in the Virtual VA and VBMS files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

For reasons expressed below, the matters on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further AOJ action on these claims is warranted. 

The Veteran was last afforded a VA examination in September 2010 to determine the nature and severity of his service connected right shoulder strain and tendonitis as well as residuals of a partial tear of the left hamstring muscle.  However, in an April 2013 VA treatment note, the Veteran reported increased right shoulder pain.  A September 2012 VA treatment note indicated that there was crepitus with range of motion in the right shoulder while a December 2011 VA treatment reflects the Veteran's reports of increased pain in his left hamstring.  The Board notes that right shoulder crepitus was not found by the September 2010 VA examiner and that the nature of the Veteran's muscle group injury-to include identification of the impacted muscle group or any determination regarding the cardinal signs and symptoms of a muscle disability-were not addressed in that examination.   Considering these deficiencies in conjunction with the period of time since the 2010 examination, the Board finds that the evidence suggests the possible worsening of his disabilities, warranting re-examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

The Veteran is hereby notified that failure to report for any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2015).   Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to accomplishing actions responsive to the above, to ensure that all due process requirements are met, and that the record is complete, and the AOJ should undertake appropriate action to obtain and associate with the electronic claims file (now consisting of paperless records in VBMS and Virtual VA) all outstanding, pertinent records which may bear on the remaining claims on appeal.

As regards VA records, the claims file currently includes outpatient treatment records from the Alexandria VA Medical Center (VAMC) and Jennings Community Based Outpatient Clinic (CBOC) dated through April 2013.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  To ensure that all outstanding VA records are obtained, the AOJ should obtain from the Alexandria VAMC and Jennings CBOC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since April 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities. 

Further, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records, to include any records from the Center for Orthopaedics dated after September 2011.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  Adjudication of each higher rating claim should include consideration of whether any "staged rating" of the disability (assignment of  different ratings for distinct periods of time, based on the facts found), is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Alexandria VAMC and Jennings CBOC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since April 2013.  Follow the procedures set forth in 38 C.F.R.  § 3.159(c) (2015) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically, request that the Veteran furnish, or furnish authorization to obtain, all outstanding, pertinent private (non-VA) medical records, to include from the Center for Orthopaedics Imperial Office.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo a VA orthopedic examination, by an appropriate VA physician, to determine the nature of severity of his service connected right shoulder strain and tendonitis.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current manifestations of the Veteran's right shoulder strain and tendonitis, to any include limited motion, ankylosis and/or neurological impairment, as well as describe the frequency and severity of each manifestation. 

In this regard, the physician should conduct range of motion testing of the right shoulder, expressed in degrees, and should specifically report whether limitation of motion of the arm is at shoulder level or midway between side and shoulder level.  

The physician should indicate whether, on examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins. In addition, after having considered the Veteran's documented medical history and assertions, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.  In addition, the physician should reference any daily or occupational impairment associated with the Veteran's service connected right shoulder disability.

The physician should indicate whether there is an actual or effective ankylosis of the right shoulder, and, if so, whether such ankylosis is favorable or unfavorable.

The physician should also identify any neurological impairment associated with the right shoulder disability.  For each such identified impairment, the physician should indicate whether such constitutes a separately-ratable disability, and, if so, should provide an assessment the severity of the impairment.

Also, based on review of the Veteran's documented medical history and assertions, the physician should indicate whether, at any time since the June 2010 effective date of the award of service connection, the Veteran's service connected right shoulder disability has changed in severity; and, if so, the approximate date(s) of any such change(s), as well as the extent of severity of the disability at each stage.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA muscles examination, by an appropriate VA physician, to determine the nature and severity of his service connection residuals of a partial tear of the left hamstring muscle.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include neuropsychological testing, if warranted) should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

With regard to this disability, the physician should identify each muscle group involved and specify the extent of injury to those muscle groups and what functional abilities are affected.  In addition, the physician should indicate the extent of resulting functional impairment. 

The physician should also provide an assessment as to whether the Veteran's overall residuals for each impacted muscle group is best characterized as slight, moderate, moderately severe, or severe.  In this regard, he/she should comment concerning the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement. 

As for associated scarring, the physician should indicate whether any such scars are painful (tender), deep, superficial, linear or nonlinear, and/or unstable.  The physician should describe any functional impairment caused by the scars. 

Also, based on review of the Veteran's documented medical history and assertions, the physician should indicate whether, at any time since the June 2010 effective date of the award of service connection, the Veteran's service-connected residuals of a partial tear of the left hamstring muscle has changed in severity; and, if so, the approximate date(s) of any such change(s), as well as the extent of severity of the disability at each stage.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that associated with the claims file since the last adjudication) and legal authority (to include consideration of whether staged rating for the disability is warranted).

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court  
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

